Citation Nr: 1755446	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

2. Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) prior to October 17, 2009, and 70 percent thereafter. 

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is now with the Wichita, Kansas RO. 

The Veteran appeared at a December 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in February 2015 and was remanded for further development.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's dominant side is his right side.

2. The Veteran's left shoulder is manifested by range of motion no more limited than midway between his side and shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5024-5201 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for an increased initial rating for a left shoulder disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in March 2012.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

Several VA examinations have been secured in connection with the current claim.  Taken together, the Veteran's VA examinations are adequate; the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in February 2015.  The purpose of this remand was to obtain outstanding VA treatment records and schedule the Veteran for a VA examination.  Upon remand, the Veteran's VA treatment records were obtained and the Veteran was scheduled for VA examination for his left shoulder disability.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 



II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his left shoulder disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
The Veteran is currently in receipt of service connection for a left shoulder disability evaluated as 20 percent disabling.  Pursuant to the Board's February 2015 remand, the Veteran underwent a VA examination.  As a result, the Veteran's rating for left shoulder disability was increased from 10 to 20 percent disabling.

The Veteran's left shoulder disability is evaluated as 20 percent disabling under diagnostic code 5024-5201.  As an initial matter, the Board notes that diagnostic codes 5200-5203 differentiate between 'major' and 'minor' disabilities of the arm.  This differentiation connotes whether the disability is the Veteran's dominant or non-dominant hand/arm.  Here, the Veteran's left shoulder is at issue and his right hand is dominant.  Thereby, the 'minor' ratings apply.

Under diagnostic code 5024, which considers tenosynovitis, ratings will be rated on limitation of motion of the affected part, as arthritis, degenerative, except for gout which will be rated under a separate diagnostic code.

Under diagnostic code 5201, a 20 percent rating is warranted for limitation of motion of the arm either at shoulder level or midway between the side and shoulder level.  38 C.F.R. § 4.71a.  A 30 percent rating is not warranted unless the range of motion of the minor arm is limited to 25 degrees from the side.  Id.

Under diagnostic code 5200, a 30 percent rating is warranted for intermediate, between favorable and unfavorable, ankylosis of the scapulohumeral articulation and a 40 percent rating is warranted for unfavorable, abduction limited to 25 degrees from side resulting from ankylosis of scapulohumeral articulation.  38 C.F.R. § 4.71a.  Additionally, under diagnostic code 5202, a 40 percent rating is warranted for fibrous union of the humerus, a 50 percent rating is warranted for nonunion of the humerus, and a 70 percent rating is warranted for the loss of the head of the humerus.  Id. 

At the Veteran's April 2004 separation examination, the Veteran noted that he hurt his shoulder during an April 2001 parachute jump.  

In September 2004, the Veteran underwent a VA examination.  The Veteran stated that he treats flare-ups of his left shoulder with over-the-counter pain medication, rest, and sometimes ice.  The Veteran stated that overhead work is extremely difficult due to his left shoulder.  The Veteran's range of motion of the bilateral shoulders was within normal limits.  Tenderness to palpation anterior of the left shoulder was noted as well as discomfort of the anterior left shoulder with manipulation. 

An examination of the bilateral shoulders revealed the glenohumeral joint spaces and articular surfaces were within normal limits.  Additionally, the acromioclavicular joints appeared normal, the soft tissues were unremarkable, and there is no acute or chronic osseous abnormality demonstrated. 

An October 2004 treatment note stated that there was no current objective evidence of a left shoulder condition. 

In October 2009, the Veteran underwent another VA examination.  The examiner stated that the Veteran's left shoulder has no effect on his occupational functioning.  The Veteran's left shoulder range of motion was as follows: flexion limited to 180 degrees; abduction limited to 120 degrees; internal rotation limited to 40 degrees; and external rotation limited to 90 degrees.  No objective evidence of pain or additional limitation of motion following repetitive motion was noted.  No ankylosis was present. 

In addition, at his December 2014 Board hearing the Veteran stated that reaching overhead is painful and that his shoulder pain causes sleep impairment.  

Additionally, in July 2015, the Veteran underwent another VA examination.  The examiner noted that the Veteran is diagnosed with left shoulder strain and left rotator cuff tendonitis.  The Veteran reported that he has had chronic shoulder pain to the anterior shoulder with popping and grinding sensations since his in-service shoulder injury.  The Veteran did report flare-ups of his shoulder as a result of lifting his shoulder which causes it to become very sore.  The Veteran also stated that he cannot sleep on his left side due to the shoulder pain.  However, the Veteran did not report any functional loss or functional impairment of the left shoulder, regardless of repetitive use.  

The Veteran's left shoulder range of motion was as follows: flexion limited to 160 degrees; abduction limited to 180 degrees; external rotation limited to 70 degrees; and internal rotation limited to 80 degrees.  Pain was noted on examination, but did not result in or cause functional loss.  Additionally, pain was noted during flexion and external rotation range of motion, but not on weight bearing.  The examination report noted objective evidence of localized tenderness or pain on palpation of the left shoulder.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  The examiner stated that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time or during a flare-up.

At the July 2015 examination, the Veteran's left shoulder exhibited 4/5 muscle strength with muscle strength reduction shown.  However, no muscle atrophy or ankylosis was present.  The Veteran tested negative on the Hawkins' impingement test, positive on the empty-can test, positive on the external rotation/infraspinatus strength test, negative on the lift-off subscapularis test, and negative on the crank apprehension and relocation test.  Additionally, shoulder instability, dislocation, or labral pathology was suspected, a history of mechanical symptoms was noted, and history of recurrent dislocation of the scapulohumeral joint was negative.  No impairment of the humerus was noted.  The examiner concluded that the Veteran's left shoulder does not impact his ability to perform any type of occupational task. 

The Board finds that a rating in excess of 20 percent for a left shoulder disability is not warranted.  The evidence of record does not demonstrate that a higher rating of 30 percent is warranted as the Veteran's left shoulder range of motion is not limited to 25 degrees from the side.  Such a level of severity is not indicated in any of the medical evidence.  

Additionally, the evidence of record does not demonstrate that the Veteran has ankylosis of scapulohumeral articulation or any impairment of the humerus to warrant a higher rating under a separate diagnostic code.

In reaching these conclusions, the Board accepts that the Veteran has flare-ups that include pain.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation for his left shoulder disability.  Although the Board is sympathetic to the Veteran's report of flare-ups of his left shoulder that include pain, pain alone does not constitute functional loss under VA regulations.  See Mitchell, supra.

Additionally, the Board has considered the applicability of principles set forth in a recent Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds no basis under that case for remanding for a new examination.  The Board notes that the Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a left shoulder disability.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint." Specifically, the CAVC held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The CAVC also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The CAVC provided two qualifications to this requirement.  First, the CAVC "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The CAVC specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the CAVC "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the CAVC indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the CAVC did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged." The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and non-weight bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a shoulder than in the knee.  First, the Board notes that CAVC did not state that upper extremities can be weight bearing. Second, the Board notes that the VA examinations noted the range of motion of the left shoulder, to include the specific point at which painful motion begins.  Although the VA examinations in this case did not specify whether the examination was done with active motion or passive motion, or with weight bearing or non-weight bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of shoulder motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran attempt to move his arm to measure his flexion, abduction, and external rotation. This testing is considered to be testing on weight bearing as the Veteran must support the weight of his arm while undergoing such testing.  

Although it may possible to test passive motion without weight bearing by having the examiner move the arm, such testing would not reveal useful information.  In this regard, active range of motion testing produces range of motion produces test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating. 

Thereby, a rating in excess of 20 percent for a left shoulder disability is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a left shoulder disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

PTSD-Period of June 13, 2004 to October 17, 2009

The Veteran contends that his PTSD warrants a compensable initial rating for the period of June 13, 2004 to October 17, 2009.  At the Veteran's October 2009 VA examination, he stated that he saw a private psychologist twice in 2005.  However, it does not appear that the RO has attempted to obtain these private records.  Therefore, on remand the Board finds that the RO must attempt to obtain these records. 

In September 2004, the Veteran underwent a VA examination that revealed the Veteran's psychiatric examination was within normal limits.  Thereby, a noncompensable rating was granted for the Veteran's service connected PTSD in a November 2009 rating decision.  However, the Veteran was not afforded a VA PTSD examination until October 2009.

Therefore, on remand, a retrospective medical opinion, for the period of June 2004 to October 19, 2009, should be sought which considers the full relevant evidence of record, including a rationale with sufficient explanation to adequately inform the adjudicator of the medical bases for the conclusion(s) reached.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that, as lay adjudicators, Board members may not make their own unsubstantiated medical conclusions).

PTSD-Beginning October 17, 2009

The Veteran contends that his PTSD warrants a rating in excess of 70 percent beginning October 17, 2009.  The Veteran served in the Army infantry and was deployed to Afghanistan from August 2002 to February 2003 and Iraq from August 2003 to April 2004.  The Veteran threatened suicide twice when he first returned from Iraq in 2004 but was ultimately stopped by family members. 

In October 2009, the Veteran underwent a VA examination.  The examiner detailed the Veteran's multiple deployments and traumatic experiences he experienced while deployed.  The examination revealed that the Veteran has had difficulties with personal relationships as he has had problems with his marriage due to anger problems and frequent fights.  The Veteran stated that although he has a good relationship with his children, he is told that he disciplines them too much and can become "snappy."  The examiner stated that the Veteran does not have any relationships outside of his wife, children, and father.  The Veteran stated that he keeps to himself and does not talk with any of his friends.  The Veteran expressed that he does not engage in activities/leisure pursuits and mostly stays at home.  The Veteran reported anger outbursts at his wife one to two times per week, severe road rage, and killing two stray dogs and two cats after returning from Iraq. 

The Veteran reported to the exam clean and appropriately dressed with a depressed mood.  The Veteran stated that nothing excites him anymore.  The Veteran was noted to be easily distracted with a short attention span.  The examiner stated that the Veteran daydreams often but was intact to person, time, and place.  The Veteran reported sleep impairment as he sleeps 10 hours per day (he stated that the medication makes him sleep more) and that he never feels like he goes into a deep sleep or feels rested.  The Veteran denied hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  However, the examiner stated that the Veteran has poor impulse control and has episodes of violence.  The examiner noted that the Veteran was able to maintain minimum personal hygiene. 

The October 2009 examiner noted that the Veteran experiences persistent re-experiencing of the traumatic events through recurrent and intrusive distressing recollections, thoughts, images, and dreams of the events, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The examiner concluded that the Veteran's disturbances cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran experiences severe PTSD symptoms on a daily, recurring basis that has persisted since his deployment in Afghanistan.  The examiner noted that the Veteran is no longer engaged in social activities, no friends, feels like he is not contributing as much around the house, no longer emotionally connected with his wife, gets into trouble at work due to his temper and anxiety.  

The examiner concluded that there is not total occupational and social impairment due to the Veteran's signs and symptoms of PTSD. However, the examiner did state that there is deficiencies in the areas of judgment, family relations, work, mood, or school that result from the Veteran's PTSD.  For example, the examiner noted that the Veteran becomes aggressive with his co-workers and is easily provoked in public or while driving.  Additionally, the Veteran is not able to take care of household chores or the children as well as he should be, feels distant from family, cannot share his past and current experiences, and does not experience enjoyment.  Regarding his employment, the Veteran would lose his temper frequently which would lead to physical violence between himself and co-workers.  The Veteran would frequently miss work or leave early when he would become this upset.  Additionally, the Veteran stated that he received a promotion but could not handle the additional stress.  The Veteran emphasized that he would not be able to keep his job if not for his supervisor "covering for him" and making excuses for him. The Veteran stated that if it were not for his boss being in the Army (and understanding of the Veteran's PTSD), he would have most likely lost his job due to his PTSD.
In November 2010, the Veteran underwent a VA initial PTSD evaluation.  The psychiatrist noted that the Veteran was originally diagnosed with PTSD at his October 2009 VA examination.  However, the Veteran reflected that he has been hesitant to seek treatment for his PTSD as he views this as a sign of weakness.  The Veteran reported that he is most concerned with his sleep disturbance and irritability caused by his PTSD.  He stated that he only averages 4 hours of sleep per night and has difficulty falling and staying asleep.  The Veteran stated that he has frequent nightmares/dreams of his deployments.  The Veteran also reported hypervigilance via remaining on guard, checking the locks every night, and awakening in the middle of the night due to sounds he believes he hears outside.  The Veteran expressed that he feels that he cannot be too careful protecting his family.  The Veteran reported killing a neighbor dog after seeing the dog snap at the neighbor's children and grabbing his wife during dreams at night. 

The psychiatrist stated that the Veteran recalled dropping to the ground upon hearing fireworks and is bothered by problems with concentration.  The Veteran reported that his inability to concentrate has affected his ability to multi-task and has resulted in his job changing to one with less responsibility.  The Veteran expressed survivor guilt, detachment from others, and frequent flashbacks.  However, the Veteran denied suicidal/homicidal ideations and substance abuse. 

The psychiatrist reported that the Veteran endorses the following symptoms of PTSD: recurrent and intrusive distressing recollections of the event, including images, thoughts, perceptions, and dreams; acting or feeling as if the traumatic event were recurring (including the sense of reliving the experience, illusions, hallucinations, and flashbacks); intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; persistent avoidance of stimuli associated with the trauma; difficulty falling asleep or staying asleep; irritability or outbursts of anger; difficultly concentrating; hypervigilance; and exaggerated startle response. 

A January 2011 VA evaluation reported that the Veteran noted significant improvement in his sleep on medication and was able to sleep a solid 6-8 hours per night without dreams.  However, the Veteran did report one amnestic episode.  The Veteran noted improvement in his concentration and energy level, however, his irritability and anger had worsened  With one medication the Veteran noted a little improvement in his PTSD symptoms; he felt less irritable and did not feel as tense and on alert as before, although he still startled easily and experienced occasional flashbacks.  The Veteran denied suicidal or homicidal ideations and visual or auditory hallucinations.  Additionally, the Veteran demonstrated a goal orientated thought process.

A December 2014 VA mental health clinic note stated that the Veteran came in complaining of sleep impairment and was experiencing depression rated at a 6 out of 10.  The Veteran denied suicidal and homicidal ideations.  However, the Veteran reported issues with anger management.  The Veteran stated that when arguing with his girlfriend, he quickly becomes angry and says things he doesn't mean.  The Veteran admitted to breaking items and slapping, hitting, and hurting his girlfriend's neck.  The Veteran stated that once he gets angry he cannot calm down. The Veteran reported to this evaluation coherent, calm, and cooperative and appeared neat and clean.  He stated that he wished to obtain help and/or therapy to deal with his current stressors.

The Veteran failed to report for his July 2015 VA examination scheduled pursuant to the Board's February 2015 remand.  The record contains evidence that the Veteran was notified of this examination.  In a March 2016 VA treatment note, the Veteran denied suicidal or homicidal ideations.  Additionally, in April 2017, the Veteran denied any psychiatric problems of depression or anxiety and denied suicidal or homicidal ideations.  Additionally, the Veteran failed to report for his June 2017 VA examination.  The record contains evidence that the Veteran was notified of this examination. 

The Board acknowledges that some claims are so intimately connected to or related to each other that they should not be the subject of piecemeal adjudication.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001). Accordingly, the issue of a rating in excess of 70 percent for PTSD beginning October 17, 2009, must also be remanded.  See id. 

TDIU

Additionally, the Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that he is totally unemployable as the result of his service connected disabilities, specifically his PTSD. Accordingly, the Board concludes that a claim for TDIU has been raised.

As the resolution of the claim for PTSD might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).   Additionally, the Board notes that it may be helpful for the VA examiner to have any available earning statements from the Social Security Administration during the period of June 2004 until October 2009.  Thereby, on remand, the RO should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2.  Contact the Veteran and request that all private treatment providers be identified and ask that the Veteran submit authorization for VA to obtain treatment records from those providers identified.  Specifically, the RO should ask the Veteran to submit authorization for the private psychologist that he stated he saw twice in 2005, in Kansas.  Thereafter, attempt to obtain and associate with the claims file all private treatment records identified that are not already of record for which the Veteran has provided adequate authorization.

3.  Contact SSA and request a copy of all earnings statements for the period of June 2004 to October 2009.  Once obtained, associate these records with the claims file.  If these records are unavailable, place a copy of the notification from SSA in the Veteran's claims file.

4.  Once the above development has been completed, refer the Veteran's claims file to an appropriate VA medical professional to assess and provide a retrospective opinion as to the severity of the Veteran's PTSD prior to October 17, 2009.  The VA examiner should consider the October 2009 VA examiner's statement that the Veteran has experienced severe PTSD symptoms on a daily, recurring basis since his deployment in Afghanistan in 2003.

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

6.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

7.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


